Case 4:18-mj-OOl41-FHI\/| Document 1 Filed in USDC ND/OK on 10/23/18 Page 1 of 9

AO 106 (Rev. 06/09) Application for a Search Warrant

UNITED STATES DIsTRICT COURT girl
00/`2 50

for the

Northern District of Oklahoma 44 3

' ' D/s` "”Cc ,
CaSeN<>- ar mr /<//- writ/cig

C
OU'/g;/`\’

In the Matter of the Search of
(Briejly describe the properly to be searched

or identify the person bv name and address)
iPhone, S/N: F17VF8RNJCLY; Samsung cell phone,
model SM-J327T1, FCC ID: A3LSMJ327T, IMEI:
354256/09/894643/7; HTC Cricket Cell phone, Model
ZPYRZOO, SKU: DHTK4106; iPhone, model A1778
S/N: F4JSK4TEHG7K; Blackberry Curve 9320 cell
phone, IMEI:358456055942173

\_/VV\./\_/VV`./V

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identijj) the person or describe the
property to be searched and give its locatian):

See Attachment “A”:

located in the Northem District of Oklahoma there is now concealed (idennfy the person or describe the property m be seizeay.-

 

See Attachment “B”

The basis for the search under Fed. R. Crim. P. 41(0) is (checlc one or more):
|Zl evidence of a crime;
|ZI contraband, h'uits of crime, or other items illegally possessed;

|Zl property designed for use, intended for use, or used in committing a crime;
Ei a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section O]j’ense Description
21 U.S.C. §§ 846 and 841(b)(1)(B)(ii)(lI) Conspiracy to Distribute in Excess of 500 Grams or More of Cocaine

The application is based on these facts:
See Afiidavit of TFO Freddie F. Alaniz, DEA, attached hereto.

Continued on the attached sheet.

 

El Delayed notice of _ days (give exact ending date if more ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
W?
Mnt’s signature
i TFO Freddie F. Alaniz, DEA

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 10/23/2018 -'

Judge ’s signature

City and state: Tulsa, OK U.S. Magistrate Judge Frank H. McCarthy
Printed name and title

 

 

Case 4:18-mj-00141-FHI\/| Document 1 Filed in USDC ND/OK on 10/23/18 Page 2 of 9

UNITED STATES OF AMERICA
FOR THE NORTI-IERN DISTRICT OF OKLAHOMA
AFFIDAVIT FOR SEARCH WARRANT

l. Affiant, Freddie F. Alaniz, Task Force Officer, U.S. Department of Justice, Dmg
Enforcement Administration, Police Officer, Tulsa County Sheriff Office being duly sworn under
oath, states as follows:

2. I, Freddie F. Alaniz, am an investigative or law enforcement officer within the
meaning of Section 2510(7) of Title 18, United States Code, that is, an officer of the United States
Who is empowered by law to conduct investigations of, and to make arrests for, offenses
emunerated in Section 2516 of Title 18, United States Code.

3. I am currently employed as a Deputy Sheriff for the Tulsa County Sheriff`s Office
(TCSO) and have been so employed for over 3 years, with over 8 years as a commissioned Peace
Officer experience In July 2016, l was assigned to the United States Drug Enforcement
Administration (DEA) as a Task Force Officer (TFO). As a TFO, I Work on drug cases both
nationally and internationally, but l primarily investigate cases in the Northern District of
Oklahoma. I have received formal training in narcotics investigations by the Missouri Southern
State University Police Academy, Oklahoma Council on Law Enforcement Education and
Training, as well as informal training by seasoned narcotics investigators l have also received
narcotics investigations training from the DEA. I have participated in wire and physical
surveillance, surveillance of undercover transactions, the execution of search warrants, _debriefings
of informants, and reviews of taped conversations and drug records. The following information is
based upon affiant’s personal knowledge and investigation in this case, as well as information

made known to affiant by other Agents and law enforcement officers in Northern Texas.

Case 4:18-mj-00141-FHI\/| Document 1 Filed in USDC ND/OK on 10/23/18 Page 3 of 9

4. The following aflidavit is a synopsis of the investigation and does not include all
facts and statements from witnesses and events which occurred in this investigation The following
sets forth in chronological order the sequence of events that lead to the arrest of multiple
individuals in association of this case. This sequence of events is not verbatim, but based upon
the below information your affiant believes sufficient probable cause exists for the search of the
devices listed in Attachment “A”.

5. On October 10, 2018, at approximately 1:45 p.m., Texas State Trooper Casey
Dawson stopped a white Toyota Matrix, bearing Arizona license plate CBW8647, for speeding on
Interstate 40 near Amarillo, Texas. The driver was identified as Adrian TORRES-MORAN of
Arizona. The subject was en~route from Fontana, California to Tulsa, Oklahoma Trooper Dawson
smelled an odor of marijuana and conducted a probable cause search of the Toyota. Trooper
Dawson located 2 bundles of cocaine, weighing approximately two kilograms, in a voided
compartment inside of the Toyota. A field test was positive for cocaine. TORRES-MOR.AN stated
post-Miranda that he was transporting the drugs to Oklahoma at the direction of a Hispanic male
subject known to TORRES-MORAN as “Cholo Loco”. TORRES-MORAN was to get paid $7000
upon successfully delivery of the cocaine. During the investigation, investigators learned that
TORRES-MORAN was to contact “Junior” at phone number 405-438-9274 for further delivery
instructions When TOR_R_ES-MORAN contacted “Junior” at phone number 405-438-9274,
“Junior” provided an address in Tulsa, Oklahoma, where TORRES-MORAN was to meet “Junior”
to deliver the cocaine. A controlled delivery was conducted by members of the DEA-Amarillo and
DEA-Oklahoma City. During the controlled delivery, TORRES-MORAN placed recorded
telephone calls to members of the drug trafficking organization in Mexico and Tulsa, Oklahoma

for further instructions about delivering the cocaine. TORRES-MORAN was instructed by

Case 4:18-mj-00141-FHI\/| Document 1 Filed in USDC ND/OK on 10/23/18 Page 4 of 9

“Junior” to meet at the Super 8 motel, 3211 S. 79th East Ave. Tulsa, Oklahoma, which is in the
Northern District of Oklahoma.

6. On October ll, 2018 at approximately 12:27 a.m., TORRES-MORAN arrived at
the Super 8 motel in the Toyota Matrix. TORRES-MORAN placed calls to “Junior” advising
“Junior” that he, TORRES-MORAN, was at the Super 8 waiting for him. One package of cocaine,
weighing approximately l kilogram, was left in the Toyota as a representative sample of the
original 2 kilograms

7. At approximately 12:45 a.m., a Ford F-lSO arrived to the Super 8 motel, 3211 S.
79th East Ave., in Tulsa, Oklahoma The F ord was driven by Gurnaro IBARRA, the front seat
passenger was Jesus Adelio ANGULO-LOPEZ. ANGULO-LOPEZ exited the Ford and made
contact with TORRES-MORAN. ANGULO-LOPEZ handed TORRES-MORAN $2,000, at which
time TORRES-MORAN handed ANGULO-LOPEZ a bag containing the l kilogram package of
cocaine. ANGULO~LOPEZ took possession of the bag, returned to the Ford truck, and got into
the front passenger side of the vehicle. Mernbers of Tulsa DEA office then approached the vehicle
and placed all three subjects into custody. During the arrest of IBARRA, investigators collected a
black in color iPhone, S/N: F17VF8RNJCLY, Secured in a UAG phone case from IBARRA’s
person. A silver in color Samsung cell phone, model SM-J327T1, FCC ID: A3LSMJ327T, Il\/[El:
354256/09/894643/7 and a green HTC Cricl<et cell phone, Model ZPYRZOO, SKU: DHTK4106
was removed from ANGULO-LOPEZ person. A Black in color iPhone, model Al778 S/N:
F4JSK4TEHG7K, was collected from TORRES-MORAN’$ person. Investigators also collected
a Blackberry Curve 9320 cell phone, IMEI:358456055942173 inside of the Ford F-150 during a

search.

Case 4:18-mj-00141-FHI\/| Document 1 Filed in USDC ND/OK on 10/23/18 Page 5 of 9

8. All subjects Were transported to the DEA resident office for interviews TFO
Freddie Alaniz read ANGULO-LOPEZ his Miranda rights, and ANGULO-LOPEZ waived those
rights and agreed to speak with law enforcement ANGULO-LOPEZ stated that IBARRA had
been on the phone negotiating the pick-up and once they arrived, IBARRA had handed him the
money and asked him to give the money to TORRES-MORAN for the package ANGULO-
LOPEZ also relayed that he knew they were headed to pick-up drugs, but was unsure of how much
or which kind of drugs.

9. TFO Alaniz took possession of all cell phones after their arrests and transferred
custody of the two cell phones to TFO Lamborn for evidence processing

10. The Afiiant anticipates these items listed in Attachment “A” will assist in the
furtherance of their investigation into the aforementioned Drug Trafficking Organization involving
TOR_RES-MORAN, lBARRA, ANGULO-LOPEZ, “Cholo Loco” and others not yet identified
The Affiant anticipates utilizing the information obtained from the cellular telephones to identify
other co-conspirators known and unknown and to corroborate investigative information obtained
throughout this investigation

ll. The Affiant knows that it is very common for drug traffickers to purchase and use
multiple cellular telephones, often referred to as “throw away phones”. The Affiant knows that
these “throw away phones” are often cheap prepaid cellular telephones that can be purchased at
many retail outlets. These phones allow the purchaser/user to avoid providing accurate personal
information Drug traffickers often utilize these phones in an attempt to avoid detection by law
enforcement as they are hard to identify or trace the true owner of the device.

12. The Affiant knows that cellular telephones are often equipped with digital cameras

and those phones possess the capability to transmit and/or store electronic images. The Affiant

Case 4:18-mj-00141-FHI\/| Document 1 Filed in USDC ND/OK on 10/23/18 Page 6 of 9

knows that in many cases, drug traffickers may maintain photographs of illegal drugs, large
quantities of U.S. Currency, or other people involved in their narcotics trafficking business These
photos are sometimes stored on their cellular phones, and often are transmitted or sent from one
electronic media device to another. The Affrant also knows that cellular phones may also contain
notes regarding drug trafficking or money laundering that are recorded by the subject who
possesses the phones. Furthermore, the affiant knows that text messages and emails are often used
by two or more persons to communicate information regarding narcotics trafficking, and other
illegal activities, between phones.

13. Your Affiant has reason to believe that the items listed in Attachment “A” may
have been used to facilitate the distribution of cocaine by Gurnaro IBARRA, Jesus Adelio
ANGULO-LOPEZ, Adrian TORRES-MORAN, “Cholo Loco”, and others not yet identified

l4. Nature of examination Based on the foregoing, and consistent with Rule
4l(e)(2)(B), the warrant I am applying for would permit the examination of the devices consistent
with the warrant The examination may require authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium that might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant

15. Manner of execution Because this warrant seeks only permission to examine a
device already in law enforcement’s possession The execution of this warrant does not involve
the physical intrusion onto a premises Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night

16. Based on the foregoing, the affiant has probable cause to believe that title 21 section
846 of the United States Code and title 21 section 841(b)(l)(B)(ii)(II) of the United States Code

were violated by a “Cholo Loco”, Gumaro IBARRA, Jesus Adelio ANGULO-LOPEZ, and Adrian

Case 4:18-mj-00141-FHI\/| Document 1 Filed in USDC ND/OK on 10/23/18 Page 7 of 9

TORRES-MORAN. Your affiant believes evidence is contained within the long term memory
and data of the telephones described in Attachment “A” regarding the drug trafficking activities of
Gumaro IBARRA, Jesus Adelio ANGULO-LOPEZ, Adrian TORRES-MORAN, “Cholo Loco”
and others not yet identified Specifrcally, the affiant has probable cause to believe the names and
phone numbers of drug suppliers and customers, electronic notes pertaining to prices and amounts
of drugs sold, addresses of individuals involved in the distribution network, addresses of stash
houses, addresses of locations where narcotics were picked up, and photographs of the narcotics
will be found on the devices listed in Attachment “A”. These items are more fully set forth in

Attachment “B”.

 

aware FMZ
Task Force Officer
Drug Enforcement Administration

g c/
Sworn to and subscribed before me this zjday of October, 2018.

/»Z/¥///€th!

l"rank H. McCarthy q
United States Magistrate Judg

Case 4:18-mj-00141-FHI\/| Document 1 Filed in USDC ND/OK on 10/23/18 Page 8 of 9

ATTACHMENT “A”

1. iPhone, S/N: F17VF8RNJCLY
2. Samsung cell phone, model SM-J327T1, FCC ID: A3LSMJ327T, IMEI: 354256/09/894643/7

3. HTC Cricket cell phone, Model ZPYRZOO, SKU: DHTK4106

4. iPhone, model Al778 S/N: F4JSK4TEHG7K

5. Blackberry Curve 9320 cell phone, IMEI:358456055942173

Case 4:18-mj-00141-FHI\/| Document 1 Filed in USDC ND/OK on 10/23/18 Page 9 of 9

ATTACHMENT “B”

l. All records on the devices described in Attachment “A” that relate to violations of 18
U.S.C. §§ 846 and 841 (b)(l)(B)(ii)(II) and involve “Cholo Loco”, Gumaro IBARRA, Jesus
Adelio ANGULO-LOPEZ, and Adrian TORRES-MORAN, including:

a. Lists of customers and related identifying inforrnation;

b. Types, amounts, and prices of drugs trafficked as well as dates, places, and amounts
of specific transactions;

c. Any information related to sources of drugs (including names, addresses, phone
numbers or any other identifying inforrnation);

d. Any information recording individuals listed within paragraphs 5-16 of the affidavit
for search warrant or any recordings of those found to be associated with the
criminal activity involving the said individuals;

e. All bank records, checks, credit card bills, account information, and other financial
records

2. Evidence of user attribution showing who used or owned the devices listed in Attachment
“A” at the time things described in this warrant were created, edited, or deleted, such as
logs, phonebooks, saved usernames and password, documents, and browsing history;

3. Records evidencing the use of the internet to further or facilitate drug trafficking activities
such as browser history, “bookmarked” or “favorite” web pages, search terms entered into
any internet search engine, travel or mapping websites or search terms, and records of user-
typed web addresses
As used above, the terms “records” and “information” include all of the foregoing items

of evidence in Whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media
that can store data) and any photographic form.

